UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2013(Unaudited) DWS Global Growth Fund Shares Value ($) Common Stocks 96.4% Austria 0.4% ams AG(Cost $4,218,980) Belgium 0.5% Anheuser-Busch InBev NV(Cost $4,951,530) Bermuda 0.7% Lazard Ltd. "A" (a) (Cost $4,403,186) Canada 2.9% Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. Goldcorp, Inc. (a) SunOpta, Inc.* (Cost $25,118,784) China 0.6% Minth Group Ltd.(Cost $4,529,548) Cyprus 0.5% Prosafe SE(Cost $4,320,065) Denmark 0.6% GN Store Nord AS(Cost $4,405,816) Finland 0.3% Stora Enso Oyj "R"(Cost $2,538,066) France 2.7% Edenred (a) Etablissements Maurel et Prom JC Decaux SA (a) LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA (Cost $23,634,014) Germany 3.8% BASF SE Fresenius Medical Care AG & Co. KGaA Gerresheimer AG SAP AG (a) Stada Arzneimittel AG United Internet AG (Registered) (a) (Cost $29,791,350) Hong Kong 1.8% K Wah International Holdings Ltd. REXLot Holdings Ltd. Techtronic Industries Co. (Cost $16,013,054) Indonesia 2.0% PT Arwana Citramulia Tbk PT Ciputra Property Tbk PT Gudang Garam Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $13,160,748) Ireland 3.1% C&C Group PLC (b) Experian PLC Paddy Power PLC (b) Ryanair Holdings PLC (ADR) Shire PLC (Cost $25,177,780) Italy 1.2% Prysmian SpA Saipem SpA Unipol Gruppo Finanziario SpA (Cost $9,663,814) Japan 4.5% Ai Holdings Corp. Avex Group Holdings, Inc. Hajime ConstructionCo., Ltd. (a) Kusuri No Aoki Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. OSG Corp. Sumikin Bussan Corp. United Arrows Ltd. Universal Entertainment Corp. (Cost $33,551,511) Korea 0.6% Hyundai Motor Co.(Cost $4,850,483) Luxembourg 0.4% Millicom International Cellular SA (SDR)(Cost $3,487,969) Malaysia 1.3% Hartalega Holdings Bhd. IHH Healthcare Bhd.* Tune Ins Holdings Bhd.* (Cost $10,051,792) Mexico 1.1% Empresas ICA SAB de CV* Fomento Economico Mexicano SAB de CV (ADR) (a) Grupo Aeroportuario del Sureste SAB de CV (ADR) (a) (Cost $9,862,731) Netherlands 2.9% ASML Holding NV Brunel International NV Chicago Bridge & Iron Co. NV (c) Koninklijke Vopak NV SBM Offshore NV* (Cost $23,285,805) Norway 0.3% DNO International ASA*(Cost $2,168,884) Panama 0.5% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $4,219,154) Philippines 1.8% Alliance Global Group, Inc. GT Capital Holdings, Inc. House of Investments, Inc. Metropolitan Bank & Trust (Cost $14,200,342) Russia 0.6% Sberbank of Russia (ADR)*(Cost $5,633,883) Singapore 1.4% ARA Asset Management Ltd. Lian Beng Group Ltd. Yongnam Holdings Ltd. (Cost $9,830,842) Spain 0.2% Mapfre SA(Cost $1,291,508) Sweden 2.9% Meda AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" Volvo AB "B" (Cost $24,460,439) Switzerland 2.6% Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) OC Oerlikon Corp. AG (Registered)* Pentair Ltd. (Registered) (c) (Cost $21,420,073) Thailand 0.3% Malee Sampran Factory PCL (Foreign Registered)(Cost $3,371,741) Turkey 0.7% Emlak Konut Gayrimenkul Yatirim Ortakligi AS (REIT) (a) Turkiye Halk Bankasi AS (Cost $5,999,156) United Kingdom 7.9% Aveva Group PLC Babcock International Group PLC BP PLC Burberry Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Filtrona PLC Hargreaves Lansdown PLC HellermannTyton Group PLC* IG Group Holdings PLC Intertek Group PLC John Wood Group PLC Rio Tinto PLC 1 43 Rotork PLC Spirax-Sarco Engineering PLC (Cost $60,458,733) United States 45.3% Advance Auto Parts, Inc. AECOM Technology Corp.* Affiliated Managers Group, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Altra Holdings, Inc. Amphenol Corp. "A" Applied Industrial Technologies, Inc. BE Aerospace, Inc.* Beam, Inc. Becton, Dickinson & Co. Blount International, Inc.* (a) BorgWarner, Inc.* Bristol-Myers Squibb Co. Cadence Design Systems, Inc.* (a) Cardtronics, Inc.* Catamaran Corp.* CBRE Group, Inc. "A"* Cerner Corp.* Citrix Systems, Inc.* Colfax Corp.* Danaher Corp. Deckers Outdoor Corp.* (a) DFC Global Corp.* DIRECTV* Dresser-Rand Group, Inc.* Dril-Quip, Inc.* eBay, Inc.* Encore Capital Group, Inc.* ExamWorks Group, Inc.* (a) Exelis, Inc. Exxon Mobil Corp. FMC Technologies, Inc.* (a) General Electric Co. Google, Inc. "A"* Green Mountain Coffee Roasters, Inc.* (a) Hain Celestial Group, Inc.* (a) HeartWare International, Inc.* Hi-Tech Pharmacal Co., Inc. (a) Jack in the Box, Inc.* Jarden Corp.* JPMorgan Chase & Co. L Brands, Inc. Las Vegas Sands Corp. Leucadia National Corp. Manitowoc Co., Inc. (a) MasterCard, Inc. "A" McDonald's Corp. (a) MICROS Systems, Inc.* (a) Microsoft Corp. Middleby Corp.* Monster Beverage Corp.* Noble Energy, Inc. Oasis Petroleum, Inc.* (a) Ocwen Financial Corp.* Oil States International, Inc.* Onyx Pharmaceuticals, Inc.* Pacira Pharmaceuticals, Inc.* Pall Corp. Pfizer, Inc. Polaris Industries, Inc. Praxair, Inc. Precision Castparts Corp. PTC, Inc.* Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Schlumberger Ltd. Sears Hometown & Outlet Stores, Inc.* Signature Bank* (a) Stericycle, Inc.* Tenneco, Inc.* Teradata Corp.* The Bancorp., Inc.* Thermon Group Holdings, Inc.* (a) Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* (a) Tractor Supply Co. Tristate Capital Holdings, Inc.* (a) United Rentals, Inc.* (a) United Technologies Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Western Digital Corp. Zions Bancorp. (a) (Cost $354,353,314) Total Common Stocks (Cost $764,425,095) Participatory Notes 1.5% India 0.9% Housing Development Finance Corp., Ltd.(issuer Merrill Lynch International), Expiration Date 8/19/2015*(Cost $7,263,403) Nigeria 0.6% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015* (Cost $5,173,387) Total Participatory Notes (Cost $12,436,790) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 9.6% Daily Assets Fund Institutional, 0.12% (d) (e) (Cost $80,897,072) Cash Equivalents 2.5% Central Cash Management Fund, 0.07% (d) (Cost $21,317,273) % of Net Assets Value ($) Total Investment Portfolio (Cost $879,076,230) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $882,395,978.At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $44,717,440.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $70,037,685 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,320,245. (a) All or a portion of these securities were on loan.The value of securities loaned at May 31, 2013 amounted to $76,955,328 which is 9.2% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipt At May 31, 2013 the DWS Global Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Participatory Note & Other Investments Industrials 22.9 % Consumer Discretionary 16.4 % Financials 15.9 % Information Technology 12.1 % Health Care 11.6 % Consumer Staples 10.2 % Energy 7.6 % Materials 2.9 % Telecommunication Services 0.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of M ay 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stocks (f) $ Austria — — Belgium — — Bermuda — — Canada — — China — — Cyprus — — Denmark — — Finland — — France — — Germany — — Hong Kong — — Indonesia — — Ireland — Italy — — Japan — — Korea — — Luxembourg — — Malaysia — — Mexico — — Netherlands — Norway — — Panama — — Philippines — — Russia — — Singapore — — Spain — — Sweden — — Switzerland — Thailand — — Turkey — United Kingdom — — United States — — Participatory Notes (f) — — Other Investments — — Short-Term Investments (f) — — Total $ There have been no transfers between fair value measurement levels during the period ended May 31, 2013. (f) See Investment Portfolio for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: DWS Global Growth Fund, a series of DWS Global/International Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: July 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: July 19, 2013 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: July 19, 2013
